Citation Nr: 1028421	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
August 2005 and January 2006 rating decisions of the San Diego, 
California Department of Veterans Affairs (VA) Regional Office 
(RO) and the Los Angeles, California VARO.  The Veteran testified 
before a Veterans Law Judge (VLJ) at a Travel Board hearing at 
the RO in May 2008.  A transcript of the hearing is of record.

During the course of the appeal, the VLJ who conducted the May 
2008 Board hearing retired.  The Veteran was given the 
opportunity to testify at another Board hearing so that the same 
VLJ who conducted the hearing would be the one signing the 
decision on appeal, pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. 
§ 20.707.  However, the Veteran responded in June 2010 that he 
did not want another hearing and to consider his case on the 
evidence of record.

The Board previously remanded this case for additional 
development in February 2009 so that a VA examination could be 
provided to determine the present severity of the lumbar spine 
disability.  An examination was provided in March 2009; however, 
the Board determined that the March 2009 examination was 
inadequate for rating purposes and remanded the case again in 
November 2009 for the provision of another VA examination 
addressing the severity of the spine.  As discussed below, the 
development directed in the November 2009 remand was not 
accomplished.

The issue of entitlement to service connection for a hip 
disability, to include as secondary to degenerative 
arthritis of the lumbar spine has been raised by the 
record during testimony at the May 2008 Travel Board 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this claim in November 2009 finding that a 
March 2009 VA examination was inadequate to determine the present 
severity of the Veteran's degenerative arthritis of the lumbar 
spine.  Specifically, the Board found that the examiner failed to 
provide the requested opinion concerning the impact of the 
service-connected disability on the Veteran's ability to work, 
and did not offer range of motion studies that were adequate for 
rating purposes.  

The record does not reflect that any additional VA examination 
was provided, pursuant to the November 2009 remand.  The RO 
apparently put in a request for a spine examination and a 
neurological examination in December 2009.  However, the next 
medical evidence of record is a duplicate copy of the previous 
March 2009 VA examination report.  No further development was 
made thereafter.  The Board also notes that a notice letter sent 
to the Veteran regarding the future scheduling of a VA 
examination was returned as undeliverable, and did not include 
the Veteran's apartment number.  

The Board is obligated by law to ensure that the RO complies with 
its directives.  Compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the case must be remanded again to ensure that VA has met 
its duty to assist the Veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements.



Accordingly, the case is REMANDED for the following action:

1.  If VA neurological and spine examinations 
were provided pursuant to the December 2009 
RO request, print out these reports and add 
them to the record, and readjudicate the 
claim.

2.  If no VA examinations were provided, 
schedule the Veteran for a VA examination by 
an appropriate specialist to determine the 
current severity and manifestations of his 
service-connected low back disability.  The 
claims file and a separate copy of this 
remand and the November 2009 remand must be 
provided to the examiner for review.  Any 
indicated studies, including x-rays and range 
of motion studies, should be performed.  A 
complete rational should be given for all 
opinions and conclusions expressed.   It is 
imperative that the examiner provide the 
following information:

(a)  In reporting the results of range of 
motion testing, the examiner should identify 
any objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  If the Veteran appears 
to not be making the maximal effort during 
this portion of the examination, the examiner 
is asked to provide, to the extent possible, 
the range of motion findings, in degrees, 
which would most nearly approximate the 
Veteran's current low back disability.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

(b)  Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

(c)  If any neurological manifestations are 
found to be related to the Veteran's low back 
disability, they should be identified.

(d)  The examiner should express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional range of motion 
loss.

(e)  The examiner should provide an opinion 
concerning the impact of the service-
connected disability on the Veteran's ability 
to work.

3.  Thereafter, any additional development 
deemed necessary should be conducted.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative a 
supplemental statement of the case and allow 
for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



